Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Quayle
This application is in condition for allowance except for the following formal matters: 
The claims objections described below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Claim Objections
Claims 1-3, 5, 8, and 10 are objected to because of the following informalities: 
The claims indicated above are generally narrative and indefinite, replete with numerous minor errors, of which include typographical (misspellings, errant space/punctuation) and structural (inconsistent recitation, antecedent basis). Regarding the latter, there are several instances of structure being re-recited improperly or under a different name, as well as entire limitations being re-recited. The scope of the claims is clear in light of the disclosure, but the numerous errors make the claims difficult to follow. 

Appropriate correction is required.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art discloses the entirety of the claim.
	Moore et al (US 20120018020) is similar to the invention, but is silent regarding at least “an annular flange extends outwardly from the water passing end surface at an end facing towards the side wall branch pipe, and forms together with an outer edge of the water passing end surface a first stepped surface”. In FIG 3, there is no step outside flange 72.
Hsu (US 20130186496) is similar to the invention but is silent regarding at least “the annular flange has an outer wall provided with a threaded section”. In FIG 3, Flange 263 has no threads and is not annular.
Stoelzel (US 20160244952) is similar to the invention but is silent regarding at least “the annular flange has an outer wall provided with a threaded section”. In FIG 2, Flange 10 has no threads.
	No prior art alleviates the deficiencies of Moore, Hsu, or Stoelzel. Furthermore, said modifications in theory would require undue hindsight reasoning based on the structures already present in Moore, Hsu, and Stoelzel. Therefore, the claim is non-obvious.
	Claims 2-10 are allowed by virtue of their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Bares et al (US 20080276367), Li et al (US 20140075667), Esche (US 20040010848), and Ortega et al (US 7533683).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753